Citation Nr: 0523772	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  00-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than March 12, 1998, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The veteran's claim was previously before the Board and was 
remanded in October 2004, to ensure compliance with the 
Veterans Claims Assistance Act.  All of the requested 
development has been completed, and the veteran's claim is 
again properly before the Board at this time.


FINDINGS OF FACT

1.  In January 1955, the veteran raised a claim for service 
connection for a right ear disorder.

2.  In April 1955, the RO denied the veteran's claim for 
tinnitus because it was not a ratable entity and for hearing 
loss because his hearing was within normal limits at that 
time.  The veteran received notice of this decision that same 
month.

3.  The next time the veteran contacted the RO was in March 
1998, when he requested service connection for bilateral 
hearing loss.

4.  There is no evidence since April 1955, establishing an 
informal or formal claim of service connection for bilateral 
hearing loss, until March 12, 1998.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
prior to March 12, 1998, for the grant of service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
 
The veteran and his representative have been provided with a 
copy of the appealed October 1999 rating decision, and an 
October 2000 statement of the case (SOC) and September 2002 
and June 2005 supplemental statements of the case (SSOC) that 
discussed the pertinent evidence and the laws and regulations 
related to the claim on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.

In addition, in a November 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence. 
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain. The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit evidence 
to show he was entitled to an earlier effective date for the 
grant of service connection.

As it pertained to respective responsibilities, the veteran 
was told to provide enough detailed information that the RO 
could request any relevant information from the proper 
source.  The veteran was further informed that he could 
submit any additional information or evidence to VA, 
preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in November 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claim that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in March 1998 for the original claim.  Thereafter, the RO 
issued rating decisions in October 1999 and August 2000.  In 
November 2004, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit pertinent evidence pertaining to 
his claim.  The Board observes that VA has also satisfied its 
duty to assist the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  




II.  Factual Background

In January 1955, the veteran filed a claim for service 
connection for a right ear condition.

In April 1955, the RO informed the veteran that service 
connection was denied for hearing loss because the VA 
examination showed that it was within normal limits.  Service 
connection for tinnitus was denied because, since the veteran 
had not incurred head trauma, the disorder was not ratable.  
In an April 1955 notice letter, the veteran was told of these 
decisions and informed that he had one year in which to 
initiate an appeal.  A timely appeal was not received.

A March 12, 1998 Report of Contact shows the veteran wished 
to file a claim for service connection for hearing loss.

In October 1999, this claim was granted, and an effective 
date of March 12, 1998 was assigned.

In August 2004, the veteran testified before the undersigned.  
He stated that he filed his original claim right at the time 
he was discharged in 1954.  He said his hearing loss was 
first diagnosed in Seoul fifty years ago.  He indicated that 
some of his service medical records were destroyed and not 
included in his claims file.


III.  Analysis

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400((b)(2)(i).

The law provides that an award based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase, shall be fixed in accordance with the facts found, 
but shall not be earlier that the date of receipt of 
application therefore.  38 U.S.C.A. § 5110.  Regulations 
provided; the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The veteran appears to attempt to revisit the prior claim and 
rating decision in an attempt to obtain an earlier effective 
date.  In this regard, he has not demonstrated that there is 
any authority allowing a claim for an earlier effective date; 
rather an effective date of an award of benefits may be 
challenged only in the original direct claim stream or in a 
collateral attack based on clear and unmistakable error.

The first informal claim from the veteran for service 
connection for hearing loss was indicated in his claims file 
as dated on March 12, 1998.  The veteran has not disputed 
this fact.  Instead, he argues that the RO wrongly denied his 
claim in April 1955, and he should have an effective date as 
of the date of his discharge.

However, the veteran was informed of the decision that same 
month and did not initiate an appeal as to the April 1955 
denial.  Therefore, the April 1955 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Because the determination is final, it cannot be reversed or 
revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  The veteran has not specifically alleged clear and 
unmistakable error.  Therefore, the date that his 1954 
application for compensation benefits was filed cannot serve 
as the effective date of his recent award of service 
connection for bilateral hearing loss.

The Board notes that the veteran indicated that some of his 
service medical records were missing from the claims file.  
He believes he sought medical treatment in service that is 
not currently documented by evidence.  While not making a 
determination that the veteran's records are or are not 
missing, the Board notes that a remand to search for these 
records is unnecessary.  The veteran's claim relies not on 
evidence of in-service treatment, but rather on procedural 
matters that are well documented in the claims file.  This 
issue turns on a matter of law, not fact.  Therefore, any 
additionally obtained medical records would not affect the 
outcome of the veteran's claim.

As the evidence preponderates against the claim for an 
effective date earlier than March 12, 1998, for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than March 12, 1998 for the grant 
of service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


